DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's amendment filed on July 29, 2021. 

Status of Claims
Claims 1, 8 and 9 have been amended.  New claims 20-21 have been added.  Claims 1-21 are pending. Claims 1-21 examined herein.

Response to Amendments 
The previous objection to claims 1, 8 and 9 are withdrawn in view of Applicant's amendments.  

Response to Arguments
	Applicant's Remarks and Amendments to the Claims both filed 07/29/2021 have been fully considered. It is noted that claim 1 and claim 10 have been amended to recite “wherein said at least one aminal compound is an organic compound having two amine groups attached to the same carbon atom and said at least one aminal compound is not a triazine or piperazine.”  Applicants argue that the cited prior arts Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Pages121-125) and/or Trauffer et al. (US 5,347,003) fail to teach the claimed invention including the feature of “a step of injecting a solution including at least one aminal compound into said fluid gas stream” said at least one aminal compound is not a triazine or piperazine” as amended. See Remarks, pages 6-8. 
In response, the arguments direct a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
In regard to the limitation of “a step of injecting a solution including at least one aminal compound into said fluid gas stream”, Trauffer discloses a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (pages 122-123, see sections “Aminal-based scrubbing compounds” and “Mill Experiences”).  In the section of “Mill Experiences” in page 122, Trauffer discloses the vapors were pulled from the condensate tank and run through a protable scrubber and discloses the aminal was circulated through the tower and put in contact with the condensate vapors (page 122, Mill Experience, Example 1).  It is the examiner’s assessment that the teachings of Trauffer that “aminal was circulated through the tower and put in contact with the condensate vapors” meets the limitation “a step of injecting a solution including at least one aminal compound into said fluid gas stream” as recited.
Applicant's amendment necessitated a modified ground(s) of rejection presented in this Office action.  Upon further consideration and search, a modified ground(s) of 35 U.S.C. 103(a) rejection to claims 1-21 are presented based on a different interpretation of previously found references including Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Pages121-125) and/or Trauffer et al. (US 5,347,003).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Pages121-125), in view of Trauffer et al. (US 5,347,003, hereinafter “Trauffer’003”).
In regard to claim 1, Trauffer discloses a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (pages 122-123, see sections “Aminal-based scrubbing compounds” and “Mill Experiences”).  It is noted that the aminal compound for removing hydrogen sulfide is an organic compound having two amine groups attached to the same carbon atom that are not sterically bound as evidenced by Trauffer et al. (US 5,347,003, see column 3, Note: the details of the chemical compositions of R1, R2, R3, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
R4, and R5 are presented in the instant Office action). 




In the section of “Mill Experiences” in page 122, Trauffer discloses the vapors were pulled from the condensate tank and run through a protable scrubber and discloses the aminal was circulated through the tower and put in contact with the condensate vapors (page 122, Mill Experience, Example 1).  It is the examiner’s assessment that the teachings of Trauffer that “aminal was circulated through the tower and put in contact with the condensate vapors” meets the limitation “a step of injecting a solution including at least one aminal compound into said fluid gas stream” as recited.
Trauffer does not explicitly discloses the chemical composition of aminal compound is not a triazine or piperazine.
Trauffer’003 discloses methods for regenerating a sulfur scavenging compound from a product of a sulfur scavenging reaction and, more particularly, to regenerating an N-C-N compound (col. 1, lines 6-12).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:



1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons comprising at least one heteroatom selected from the group consisting of nitrogen, oxygen, sulfur and halogen; (iv) a substituted or unsubstituted polymeric chain; and (v) a direct bond to any other of R1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). The aminal compounds that is not a triazine or piperazine recited in claim 1 is considered obvious over the formula (I) taught by Trauffer’003 since the formula (I) taught by Trauffer’003 encompasses the aminal compounds that is not a triazine or piperazine.  
It is noted that both the Trauffer and Trauffer’003 references direct a process for reducing the concentration of hydrogen sulfide from a fluid gas stream using aminal compound(s).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Trauffer to provide the chemical composition of aminal compound that is not a triazine or piperazine as suggested by Trauffer’003, because the aminal compounds having the formula (I), as set forth above, is a known, effective aminal compound(s) applicable to a process for reducing the concentration of hydrogen sulfide from a fluid gas stream as taught by Trauffer’003 (col. 1, lines 7-30).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In regard to claims 2, 3, 5 and 6, Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:




where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons comprising at least one heteroatom selected from the group consisting of nitrogen, oxygen, sulfur and halogen; (iv) a substituted or unsubstituted polymeric chain; and (v) a direct bond to any other of R1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). The aminal compounds recited in claims 2, 3, 5 and 6 are encompassed by the formula (I) taught by Trauffer’003.

In regard to claim 4, Trauffer discloses a process for reducing the concentration of hydrogen sulfide and mercaptans from a fluid gas stream (pages 122-123, see sections “Aminal-based scrubbing compounds” and “Mill Experiences”).  

In regard to claim 7, Trauffer discloses a use of aminal solution (page 122-123, see section “Aminal-based scrubbing compounds”). Although Trauffer does not explicitly discloses the recited water composition in the aminal compound solution, the claimed water composition 

In regard to claims 8 and 9, Trauffer discloses the fluid gas stream feed includes 40 ppm to 100 ppm of hydrogen sulfide (page 125, Table 1) which meets the <10 wt.% or < 5 wt.% of said at least one acid gas prior to injecting said at least one aminal as recited. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In regard to claim 10, Trauffer discloses a process for reducing the concentration of hydrogen sulfide and mercaptans from a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (pages 122-123, see sections “Aminal-based scrubbing compounds” and “Mill Experiences”).  It is noted that the aminal compound for removing hydrogen sulfide is an organic compound having two amine groups attached to the same carbon atom that are not sterically bound as evidenced by Trauffer et al. (US 5,347,003, see column 3, Note: the details of the chemical compositions of R1, R2, R3, R4, and R5 are presented in the instant Office action). 




           Trauffer discloses the fluid gas stream includes 40 ppm to 100 ppm of hydrogen sulfide (page 125, Table 1) which meets the <10 wt.% of said at least one acid gas prior to injecting said at least one aminal as recited.  Trauffer discloses almost 100% of the hydrogen sulfide was removed (pages 122-123, see sections “Aminal-based scrubbing compounds”) which meets the recited limitation of “reduce the concentration of said at least one acid gas by at least 20 wt.%”.
Trauffer does not explicitly discloses the chemical composition of aminal compound is not a triazine or piperazine.
Trauffer’003 discloses methods for regenerating a sulfur scavenging compound from a product of a sulfur scavenging reaction and, more particularly, to regenerating an N-C-N compound (col. 1, lines 6-12).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:



where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons comprising at least one heteroatom selected from the group consisting of nitrogen, oxygen, sulfur and halogen; (iv) a substituted or unsubstituted polymeric chain; and (v) a direct bond to any other of R1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). The aminal compounds Trauffer’003 since the formula (I) taught by Trauffer’003 encompasses the aminal compounds that is not a triazine or piperazine.  
It is noted that both the Trauffer and Trauffer’003 references direct a process for reducing the concentration of hydrogen sulfide from a fluid gas stream using aminal compound(s).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Trauffer to provide the chemical composition of aminal compound that is not a triazine or piperazine as suggested by Trauffer’003, because the aminal compounds having the formula (I), as set forth above, is a known, effective aminal compound(s) applicable to a process for reducing the concentration of hydrogen sulfide from a fluid gas stream as taught by Trauffer’003 (col. 1, lines 7-30).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In regard to claims 11, 12, 17 and 18, Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:




where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or 1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). The aminal compounds recited in claims 11, 12, 17 and 18 are encompassed by the formula (I) taught by Trauffer’003.

In regard to claims 13 and 14, Trauffer discloses the fluid gas stream includes 40 ppm to 100 ppm of hydrogen sulfide (page 125, Table 1) which meets the <5 wt.% or < 3 wt.% of said at least one acid gas prior to injecting said at least one aminal as recited. 

In regard to claims 15 and 16, Trauffer discloses a use of aminal solution (page 122-123, see section “Aminal-based scrubbing compounds”). Although Trauffer does not explicitly discloses the recited water composition or aminal compound composition in the aminal compound solution, the claimed water composition or aminal compound composition amount would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize aminal solution activity and utility taking into consideration the operational parameters of the separation operation (time, temperature, pressure, throughput), the chemical composition of the aminal solution, the physical and chemical make-up of the fluid gas stream feedstock as well as the nature of the purified gas end-products. 

In regard to claim 19, Trauffer discloses an embodiment of 200 ppm hydrogen sulfide in methane which renders the natural gas feed stream prima facie obvious. 

In regard to claims 20 and 21, Trauffer discloses a removal of H2S and CO2 through the process (page 123, Table 1).  In addition, claim 1 and claim 10 recite “solution including at least one aminal solution”. The transitional term "including", which is synonymous with "comprising," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03.  
In light of teachings from Trauffer, in its entirety, it is the examiner’s assessment that the solution including at least one aminal solution further comprises other compound such as NaOH for removing CO2 as suggested by the Trauffer in Table 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772